Citation Nr: 1743546	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-09 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a disability manifested by passing out.  

3.  What initial rating is warranted for posttraumatic stress disorder prior to April 27, 2013?

4.  Entitlement to a rating in excess of 50 percent for PTSD, effective April 27, 2013.  

5.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to April 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.  In January 2017, the Veteran testified before the undersigned.  

The issues of entitlement to service connection for a disability manifested by passing out, and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Hypertension was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  Resolving reasonable doubt in the Veteran's favor, from April 10, 2007, the evidence showed that his posttraumatic stress disorder was not more than productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  Since April 27, 2013, the preponderance of the evidence shows that the Veteran's posttraumatic stress disorder has not been productive of occupational and social impairment, with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).  

2.  Effective April 10, 2007, the criteria were met for an initial 30 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).  

3.  Since April 27, 2013, the criteria have not been met for a rating in excess of 50 percent for PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  With respect to the claims for service connection for hypertension and increased ratings for PTSD, the Board finds that VA has met that duty.  

In May and July 2007, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a video conference with the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims; and therefore, the Board will proceed to the merits of the appeal.  

Hypertension

The Veteran contends that his hypertension is the result of service, including due to exposure to Agent Orange in the Republic of Vietnam.  However, after carefully considering that claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose the etiology of his hypertension.  The question of an etiologic relationship between any current problems and service involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is chronic, identifiable hypertension uncorroborated by the evidence in service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  

In this case, the Veteran's service treatment records, to include reports of his September 1968 service entrance examination and his April 1970 service separation examination are negative for any complaints or clinical findings of hypertension.  During the Veteran's service separation examination, his blood pressure was 130/78.  

Hypertension was not manifested until February 1995, when it was noted in VA treatment records.  Not only was that almost 25 years after the Veteran's separation from active duty, there are no records showing any continuity of symptomatology since service.  The normal medical findings at the time of separation from service, as well as the absence of any medical records showing pathology due to hypertension both inservice and for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Significantly, no competent evidence has been received showing a nexus between the Veteran's hypertension and service.  

In March 2014, the Veteran contended that his hypertension was the result of his exposure to Agent Orange in the Republic of Vietnam.  

For certain disabilities, service connection may be presumed when the Secretary of VA determines that they are the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2016).  By virtue of his service in the Republic of Vietnam, the Veteran is presumed to have had such exposure.  Therefore, he may take advantage of the presumptions regarding associated diseases.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  A presumption of service connection for a particular disability based on exposure to Agent Orange does not attach, however, unless specifically so determined by the Secretary of VA.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  

In June 2007, the VA Secretary determined that a positive association did not exist between hypertension and exposure to Agent Orange.  Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395 (June 12, 2007).  Accordingly, the Veteran does not meet the criteria for service connection on a presumptive basis due to herbicide exposure.  

Despite the fact that hypertension is not presumed to be the result of exposure to Agent Orange, the Veteran may establish service connection based on exposure to Agent Orange with proof of direct causation.  38 C.F.R. § 3.303; see Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, the Veteran has not provided any competent evidence in that regard.  Accordingly, the weight of the evidence is against finding that Agent Orange is a causal agent in the development of the Veteran's hypertension.

Absent competent evidence of hypertension in service or of a nexus between the appellant's current hypertension and service, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for hypertension is denied.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016). 

PTSD

The Veteran also seeks an increased rating for his service-connected PTSD.  In March 2011 VA granted entitlement to service connection for posttraumatic stress disorder, and assigned a 10 percent rating, effective April 10, 2007.  The Veteran disagreed with that rating, and this appeal ensued.  

In November 2014, the RO raised that rating to 50 percent, effective April 27, 2013.  However, that was not a full grant of benefits sought on appeal; and, therefore, the case was transferred to the Board for appellate action.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When service connection is granted and an initial rating award is at issue (as in this case) separate ratings can be assigned for separate periods from the time service connection became effective. Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Posttraumatic stress disorder is rated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the Veteran is generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and that any suggestion that the Board is required to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When determining the appropriate rating to be assigned for a service-connected mental health condition, the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

Relevant to an evaluation of the level of impairment caused by PTSD is the score on the Global Assessment of Functioning (GAF) Scale.  That scale is found in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Richard v. Brown, 9 Vet. App. 266 (1996).  Prior to August 4, 2014, the nomenclature in DSM-IV had been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. §§ 4.125, 4.130 (2013).  

A global assessment of functioning score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 32.  

A global assessment of functioning score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; Carpenter v. Brown, 240 (1995).  

A global assessment of functioning score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; Richard v. Brown, 9 Vet. App. 266 (1996)).  

Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders.  The revisions replaced outdated references in earlier editions of Diagnostic and Statistical Manual of Mental Disorders  with revisions in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -5).  Those revisions, however, applied only to benefit claims received by VA or pending before the agency of original jurisdiction on or after August 4, 2014.  Because this claim was received by VA prior to August 4, 2014, the revised regulations do not apply.  

The Veteran has been treated by VA and the Vet Center in group and individual therapy since April 2007.  During his April 2007 intake interview, the Veteran endorsed the following symptoms of posttraumatic stress disorder:  intrusive thoughts two or three times a week; nightmares most nights; avoidance of reminders of wartime trauma; diminished interest in formerly enjoyable activities, such as automobile repair and fishing and hunting; impaired sleep; diminished concentration; extreme irritability; and exaggerated startle response.  On examination, the Veteran had some difficulty with short-term memory and his affect varied throughout the interview.  

During his intake interview in February 2008 with the VA Mental Health Service, his primary manifestations were sleep impairment and a lack of concentration.  He reported little interest or pleasure in doing things and had little energy.  He reported some difficulty with work performance, attendance to things at home, and getting along with others.  Following VA treatment in May 2007, the global assessment of functioning score was 60.  

In January 2009, the Veteran was granted Social Security Disability Insurance due primarily to essential hypertension and secondarily to mood disorders.  He was found to have been disabled since July 14, 2008.  

In October 2010, the Veteran was examined by the VA to determine the severity of his posttraumatic stress disorder.  His symptoms were recurrent and intrusive distressing recollections, persistent avoidance of stimuli associated with his posttraumatic stress disorder trauma, feelings of detachment/estrangement.  He also reported a diminished interest in formerly significant activities.  He stated that he had been prescribed medication which had been effective in helping him sleep.  He stated that he was very close to his family and had a few superficial friends.  He noted that he was comfortable being alone but had little time to isolate due to social outlets with family and through his church members.  Indeed, he reported that he really enjoyed attending church, spending time with his family, and watching TV.  On further examination, the Veteran partially understood that he had a problem.  His mood was anxious, and he continued to report sleep impairment.  There was no evidence of suicidal or homicidal thought.  Following the VA examination, the examiner assigned the Veteran a global assessment of functioning score of 61.  

From February to December 2011, the Veteran was followed by the VA psychiatric service and at the Vet Center.  His primary complaints continued to be sleep problems and intrusive thoughts.  His symptoms reportedly fluctuated from depression, mild to moderate anxiety, irritability, and decreased energy to being pleasant, clear, and talkative with high energy, and a bright affect and good range.  In April 2011, the Vet Center assigned the Veteran a global assessment of functioning score of 55.  

Prior to April 27, 2013, the Veteran's posttraumatic stress disorder was manifested primarily by sleep impairment, a lack of concentration, intrusive distressing recollections, and persistent avoidance of stimuli associated with his inservice trauma.  There was evidence of a depressed mood and anxiety and some difficulty with his short-term memory.  Such manifestations met or more nearly reflected the schedular criteria for a 30 percent rating since service connection for posttraumatic stress disorder became effective April 10, 2007.  38 C.F.R. § 4.130, Diagnostic Code 9411.  To that extent, the appeal is granted.

In arriving at this decision, the Board considered the possibility of a still-higher schedular evaluation for posttraumatic stress disorder.  Although the global assessment of functioning scores of 55 and 60 suggested moderate symptomatology, the global assessment of functioning scores are not dispositive of the level of impairment caused by posttraumatic stress disorder.   Rather, it was considered in light of all of the evidence of record.  38C.F.R. § 4.126 (2016).  

In this case, the Veteran did not demonstrate many of the schedular criteria for the 50 percent rating.  For example, he did not demonstrate such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  While he did demonstrate a depressed mood, and a depressed mood contributed to his award of Social Security benefits, the frequency, severity, and duration, of his posttraumatic stress disorder did not rise to the 50 percent level.  Vazquez-Claudio.  The evidence preponderates against finding that by itself the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with reduced reliability and productivity.  Moreover, the Veteran had a strong social network.  He was very close to his family and enjoyed going to church and meeting other church members.  Taken together, such evidence more nearly approximates the schedular criteria for the 30 percent rating and no more.  

In April 2013, the Veteran's wife reported that the appellant experienced significant sleep impairment, that he talked in his sleep about the war, and that he would get up at night to check the perimeter of his property.  She also noted that the Veteran was hypervigilant and would startle easily.

On April 27, 2013, the Veteran was examined by the VA to determine the severity of his PTSD.  It was noted that the Veteran had been married for 32 years, and he described the marriage as "good."  He stated that he and his wife went to church regularly and out to restaurants.  He also stated that due to anxiety, he sat in the back of the church.  He noted that he was a member of the Disabled American Veterans and that he occasionally attended meetings.  He reported that he had 10 children and that he maintained contact with all of them.  

The Veteran said that he had worked as a welder and that he last worked in 2009.  He reportedly retired after 30 years due to syncope.  He denied any full time, part-time, or volunteer work since retirement and stated that he spent his free time around his house, primarily by himself.  He noted that he had been prescribed psychotropic medication and medication for sleep and that monthly group therapy helped him deal with irritation.  

On examination, it was noted that the Veteran had anxiety and suspiciousness.  He reportedly had chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He contended that his condition has been going downhill over the prior three years and noted that he spent more time thinking about things from his past.  He reportedly did not like loud noises and stated that he got anxious if he was around too many people. He stated that he did not like to socialize and would rather be by himself. He indicated that he was taking it one day at a time.
  
The examiner found no evidence that the Veteran engaged in obsessional rituals which interfere with routine activities, or that his speech was intermittently illogical, obscure, or irrelevant.  The Veteran did not demonstrate near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  There was no evidence of impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or an inability to establish and maintain effective relationships.  There was no evidence of suicidal ideation.  Following the VA examination, the examiner reported that the Veteran's posttraumatic stress disorder  was productive of occupational and social impairment with reduced reliability and productivity.  The examiner assigned a global assessment of functioning score of 50.  

During VA treatment in July 2013, Vet stated that he had not been well since May.  He complained of panic attacks followed by severe shortness of breath and syncope.  He reported a marked exacerbation of his posttraumatic stress disorder with nightly nightmares, poor sleep, intrusive thoughts, depression, social isolation, irritability, and fleeting suicidal ideation.  

On examination, the Veteran had a sad affect and decreased range.  He lacked spontaneity.  It was noted that his family remained extremely close.  He requested relaxation therapy.  

During VA psychiatric treatment in August 2013, the Veteran continued to demonstrate a depressed mood.  

In July 2015, the Veteran was examined by VA to determine the severity of his posttraumatic stress disorder.  The examiner noted that the appellant's symptoms occurred with the same frequency and intensity as those shown in April 2013.  He continued to live with wife and 22 year old son.  The appellant's spouse stated that the Veteran was irritable and occasionally yelled at her.  The Veteran stated that he spent most of his time in bed sleeping and that he did some reading. He noted that he did not sleep much at night but made up for it during the day.  He reportedly continued to spend some time with his kids and grandkids when they come by. He reported spending most of his time at home, but he did report occasionally attending church services and meetings with a veteran's service organization.  He noted that he attended a weekly posttraumatic stress disorder group at the Vet Center and that he felt close to group members.  He reportedly took psychotropic medication but stated that he did not notice a difference or whether it was of benefit.  

On examination, the Veteran continued to demonstrate posttraumatic stress disorder symptoms of anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He was slightly irritable with a flat affect.  There was no evidence of suicidal of homicidal ideation, and there were no psychotic symptoms.  Following the examination, the examiner opined that the Veteran's posttraumatic stress disorder  would cause occupational and social impairment with reduced reliability and productivity.  The examiner opined that the appellant's posttraumatic stress disorder was not related to his ability to function in a work environment. 

In July 2016, the Veteran was reexamined by VA to determine the severity of his posttraumatic stress disorder.  It was noted that the Veteran attended group therapy and took medication for posttraumatic stress disorder and for sleep.  He was verbose and much of his speech was normal to angry in quality.  His thought processes varied from goal-directed to circumstantial, and his thought content primarily went to his past mistreatment by a local union.  His mood was frustrated and went from constricted to full range with congruent affect.  His insight and judgment were fair.  The Veteran denied suicidal and homicidal ideation, and there was no evidence of a psychosis.  Following the examination, the examiner opined that the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation

Since April 27, 2013, the Veteran's posttraumatic stress disorder has been manifested by hypervigilance, startle reaction, irritability, a flat affect, and at times, circumstantial speech.  At times an angry, frustrated affect is associated with his speech.  He continues to demonstrate significant sleep impairment, and, when he awoke he frequently demonstrated obsessional rituals such as checking the perimeter of his property.  Such findings meet or more nearly approximate the schedular criteria for the 50 percent rating currently in effect.  

Although the Veteran has an assigned global assessment of functioning score of 50, which is compatible with serious symptomatology, he does not demonstrate many of the schedular criteria for the next higher rating of 70 percent.  The preponderance of the evidence is against finding such symptoms as intermittently illogical, obscure, or irrelevant speech.  The claimant is not shown to suffer from near-continuous panic or depression which affects the ability to function independently, appropriately and effectively.  There is no evidence of impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  While he enjoys being alone, the frequency, duration, and severity of his symptoms do not prevent him from establishing and maintaining effective relationships.  He remains close to his family and goes out to restaurants with his wife.  He continues to participate in church and also attends meetings with a veteran's service organization.  Moreover, he has developed relationships with the other members of his posttraumatic stress disorder therapy group.  While the appellant reported fleeting suicidal ideation on one occasion, the preponderance of the evidence is against finding that posttraumatic stress disorder causes suicidal ideation.  Finally, there is no evidence that the manifestations of his posttraumatic stress disorder are productive of any more than occupational and social impairment with reduced reliability and productivity.  Again, taken together, such findings meet or more nearly approximate the criteria for the 50 percent rating in effect since April 27, 2013.  Accordingly, that rating is confirmed and continued, and that portion of the appeal is denied.  


ORDER

Entitlement to service connection for hypertension is denied.  

Effective April 10, 2007, an initial rating of 30 percent for posttraumatic stress disorder is granted subject to the laws and regulations governing the award of monetary benefits.  

Since April 27, 2013, entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied.  



REMAND

The Veteran also seeks entitlement to service connection for a disorder manifested by passing out, as well as entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  

The service treatment records show that in October 1968, the Veteran passed out while standing in formation.  Following a November 2014 VA examination, the examiner noted that the Veteran had a long history of syncopal episodes but that no specific etiology for those episodes had ever been proven.  The examiner stated that therefore, he unable to render an opinion, without resorting to speculation, as to whether the Veteran's syncopal episodes were related to service.  

In December 2015, the VA Cardiology Service at the New Orleans VA Medical Center confirmed that following an extensive workup, it had been able confirm the Veteran's diagnosis as vasodepressor syncope.  Therefore, further development is warranted to determine whether that disorder is related to any incident in service.

The claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the claim for service connection for a disorder manifested by passing out.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Hence, adjudication of the claim for individual unemployability benefits must be deferred.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  Obtain the records from the Cardiology Service at the New Orleans VA Medical Center which confirmed the December 2015 diagnosis of vasodepressor syncope.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an examination by a board-certified cardiologist to determine the etiology of the Veteran's vasodepressor syncope.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The Veteran's VBMS and Virtual VA files, as well as a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of those materials in any report generated as a result of this remand. The examiner must identify the symptoms and findings confirming the diagnosis of vasoderpressor syncope.  The examiner must then opine whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's vasodepressor syncope had its onset in or as a result of any incident in service.  Consideration must include, but is not limited to, the Veteran's episode of passing out while in formation in October 1968.  A discussion of the facts and medical principles involved, with citations to the record and relevant medical literature will be of considerable assistance to the Board.  

3.  A copy of the notice informing the Veteran of the date, time, and location of the VA examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims file.  

4.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  

5.  Thereafter undertake any other indicated development.  Then, readjudicate the issues of entitlement to service connection for a disability manifested by passing out and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


